                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 DAVID P. CARRASCO,                                 )
                                                    )
                Plaintiff,                          )
                                                    )
 vs.                                                )        Case No. 19-cv-336-SMY
                                                    )
                                                    )
 SHAWNEE CORRECTIONAL CENTER                        )
 HEALTH CARE UNIT and                               )
 DAVID ALFONSO,                                     )
                                                    )
               Defendants.

                             MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff David P. Carrasco, an inmate of the Illinois Department of Corrections (“IDOC”)

who is currently incarcerated at Shawnee Correctional Center (“Shawnee”), brings this action for

alleged deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983. Plaintiff alleges

Defendants were deliberately indifferent to his shoulder injury and asserts claims under the Eighth

Amendment. He seeks monetary damages and injunctive relief.

       This case is now before the Court for preliminary review of the Complaint pursuant to 28

U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner Complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a Complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

money damages from a defendant who by law is immune from such relief must be dismissed. 28

U.S.C. § 1915A(b).




                                                1
                                               The Complaint

        Plaintiff makes the following allegations in his Complaint (Doc. 1): On January 9, 2018,

Plaintiff fell from the upper bunk in his cell, injuring his left shoulder. (Doc. 1, p. 6). He put in a

request for an arm sling to keep his arm immobile, but the request was denied. Plaintiff requests

proper care for his injury. (Id.).

                                                  Discussion

        The Court DISMISSES without prejudice Plaintiff’s Complaint for failure to state a

claim. The caption of the Complaint lists The Shawnee Correctional Center Health Care Unit and

Dr. David Alfonso as Defendants. But “The Shawnee Correctional Center Health Care Unit” may

not be properly named as a defendant. To state a Section 1983 claim against an individual or

entity, Plaintiff must specifically identify them, by name or Doe designation. See Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007); Fed. R. Civ. P. 8(a)(2).1 Accordingly, the Shawnee

Correctional Center Health Care Unit will be DISMISSED without prejudice from this action.

        Plaintiff fails to sufficiently allege a claim for a violation of his constitutional rights against

Dr. Alfonso. He states only that he injured his left shoulder in a fall and has been denied an arm

sling. (Doc. 1, p. 8). He does not explain Dr. Alfonso’s role in that denial. Moreover, his attached

grievances suggest that he was seen by Dr. Kim, who denied his request for an arm sling but took

x-rays. (Doc. 1, pp. 15, 18). Although the Court is to construe Plaintiff’s Complaint liberally, he

fails to provide enough information “to state a claim to relief that is plausible on its face” and the

Court is not obligated to craft a claim on Plaintiff’s behalf. Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570 (2007).



1
 Group defendants also create problems with service of process. See Jenkins v. Wisconsin Res. Ctr., No. 09-CV-323-
BBC, 2009 WL 1797849, at *1 (W.D. Wis. June 24, 2009) (a group of people cannot be sued; each defendant must
be an individual or legal entity that may accept service of a complaint) (citing FED.R.CIV.P. 4(e)-(j)).

                                                        2
       A successful Complaint generally alleges “the who, what, when, where, and how…” See

DiLeo v. Ernst & Young, 901 F.2d 624, 627 (7th Cir. 1990). Thus, if Plaintiff wants to pursue his

claims against Dr. Alfonso and/or any other healthcare staff member, he must file an amended

complaint. The amended complaint should identify who violated Plaintiff’s constitutional rights

by name, if known, should include a description of how Plaintiff’s rights were violated, and when

that violation took place. If Plaintiff does not know the names of these individuals, he can refer to

them by Doe designation (e.g., John Doe 1 (correctional officer working the noon shift)).

Additionally, any individual Plaintiff intends to sue should be identified as a defendant in the case

caption and should be referenced in the body of the amended complaint.

                                            Disposition

       IT IS HEREBY ORDERED that Plaintiff’s Complaint is DISMISSED without

prejudice for failure to state a claim upon which relief may be granted.

       Plaintiff is GRANTED leave to file a “First Amended Complaint” on or before June 28,

2019. Should Plaintiff fail to file his First Amended Complaint within the allotted time or

consistent with the instructions set forth in this Order, the entire case shall be dismissed with

prejudice for failure to comply with a court order and/or for failure to prosecute his claims. FED.

R. APP. P. 41(b). See generally Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v.

Kamminga, 34 F.3d 466 (7th Cir. 1994); 28 U.S.C. § 1915(e)(2).

       An amended complaint supersedes and replaces the original complaint, rendering the

original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n. 1

(7th Cir. 2004). The Court will not accept piecemeal amendments to the original Complaint. Thus,

the First Amended Complaint must stand on its own, without reference to any previous pleading,




                                                 3
and Plaintiff must re-file any exhibits he wishes the Court to consider along with the First Amended

Complaint. The First Amended Complaint is subject to review pursuant to 28 U.S.C. § 1915A.

       Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed, thus the filing fee remains due and payable, regardless of

whether Plaintiff elects to file a First Amended Complaint. See 28 U.S.C. § 1915(b)(1); Lucien v.

Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this Order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).


       IT IS SO ORDERED.

       DATED: 5/31/2019

                                                      /s/ Staci M. Yandle
                                                      United States District Judge




                                                 4
